PER CURIAM.
Appellant seeks reversal of the order denying his motion for post-conviction relief. It is urged that the decision of Franklin v. State, 257 So.2d 21 (Fla.1971), which declared Florida Statutes § 800.01, F.S.A., unconstitutional for vagueness and uncertainty, should have retroactive effect. This contention is directly contradicted by the Franklin case itself, wherein it is stated:
“In view of our former decisions, this judgment holding the felony statute void is not retroactive, but prospective only.” 257 So.2d at 24.
We have considered appellant’s remaining contentions of error and find them to be totally without merit. The order appealed herein is therefore affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.